Citation Nr: 1204217	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 20 percent for residuals of a gunshot wound of the right shoulder and arm with retained foreign body.

3.  Entitlement to a compensable disability rating for eczematoid dermatitis.
 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Specifically, in a March 2007 rating decision, the RO granted service connection for PTSD and an initial 30 percent disability rating, but confirmed and continued an existing 20 percent disability rating for the already service-connected residuals of a gunshot wound of the right shoulder and arm with retained foreign body.  In another rating decision later that year, in December 2007, the RO also confirmed and continued an existing 0 percent (i.e., noncompensable) disability rating for eczematoid dermatitis.

In yet another rating decision in November 2008, the RO granted service connection for Type II Diabetes Mellitus and an initial 20 percent disability rating.  But while the Veteran filed a timely notice of disagreement (NOD) in response to that decision requesting a higher initial rating for this other disability, and resultantly was provided a statement of the case (SOC) concerning this other claim in July 2010, he did not complete the steps necessary to perfect his appeal of this other claim by also, in response to that SOC, filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  So this other claim is not before the Board.

In an even more recent September 2011 rating decision, the RO also granted service connection for limitation of motion of the right shoulder and an initial 
30 percent disability rating and for painful scars of the right shoulder and an initial 10 percent disability rating.  So if the Veteran wants to appeal either these ratings or the effective dates for them, he has to separately appeal these "downstream" issues, just as he started doing, but failed to complete, concerning the initial 20 percent rating for his Type II Diabetes Mellitus.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In an intervening March 2009 statement in support of claim (VA Form 21-4138), the Veteran also indicated he was submitting medical records for a pending claim for compensation for sleep apnea.  The Board construes this statement as an informal claim for service connection for sleep apnea.  This claim has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are presently before the Board - for higher ratings for the PTSD, residuals of the gunshot wound of the right shoulder and arm with retained foreign body, and eczematoid dermatitis, these claims require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As an initial matter, a remand is necessary to obtain any existing, but outstanding, VA treatment records concerning these claims.  In a statement in support of claim (VA Form 21-4138) dated in June 2008, the Veteran indicated he was receiving treatment for these disabilities at the VA Medical Center (VAMC) in Birmingham, Alabama.  But a preliminary review of the claims files reveals the RO only has obtained VA psychiatric treatment records dated from January 2010 to August 2011; no other VA treatment records pertaining to PTSD have been obtained.  And absolutely no VA treatment records have been obtained pertaining to treatment for the residuals of the gunshot wound or skin disorder.  

VA's duty to assist the Veteran with these claims includes obtaining records of his relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any record of treatment for these disabilities at issue would be relevant to his claims for higher ratings for these disabilities, the AMC should attempt to obtain these additional records and, if they no longer exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all relevant VA records not already in the claims file concerning any evaluation or treatment the Veteran has received for his PTSD.  This includes, but is not limited to, any such records dated in or around the time he submitted his June 2008 statement in support of claim (VA Form 21-4138) indicating he was then currently receiving treatment at the VAMC in Birmingham, Alabama.  [Note:  Although there are VA treatment records in the file, they only date from January 2010 to August 2011, so instead concern his more recent evaluation and treatment, not that he was receiving when he submitted that June 2008 statement in support of claim.]

Also obtain any outstanding records concerning his evaluation and treatment for the other disabilities at issue, namely, for the residuals of the gunshot wound of his right shoulder and arm with retained foreign body and for his eczematoid dermatitis.

He should also identify the sources of any private treatment he has received for these disabilities.


Obtain all identified records.  If they are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  Appropriately notify the Veteran of any inability to obtain any indentified records.  38 C.F.R. § 3.159(e)(1).

3.  Then readjudicate the claims in light of all additional evidence obtained.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



